Partners for Growth



 

Loan and Security Agreement

 

Borrower:
Address:

Borrower:
Address:
 
Date:

Global Med Technologies, Inc.
12600 West Colfax Avenue, Suite C-420, Lakewood, CO 80215
 
PeopleMed.com, Inc.
12600 West Colfax Avenue, Suite C-420, Lakewood, CO 80215

July 18, 2008


THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
PARTNERS FOR GROWTH II, L.P. (“PFG”), whose address is 180 Pacific Avenue, San
Francisco, CA 94111 and the borrowers named above (jointly and severally, the
“Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”) being
signed by the parties concurrently, is an integral part of this Agreement.
(Definitions of certain terms used in this Agreement are set forth in Section 7
below.)

1.   LOANS.

      1.1 Loan. PFG will make a loan to Borrower (the “Loan”) in the amount
shown on the Schedule, provided no Default or Event of Default has occurred and
is continuing.

     1.2 Interest. The Loan and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month.

     1.3 Fees. Borrower shall pay PFG the fees shown on the Schedule, which are
in addition to all interest and other sums payable to PFG and are not
refundable.

     1.4 [INTENTIONALLY LEFT BLANK]

     1.5 Late Fee. If any payment of accrued interest for any month is not made
within three business days after the date a bill therefor is sent by PFG to
Borrower, or if any payment of principal or any other payment is not made within
three Business Days after the date due, Borrower shall pay PFG a late payment
fee equal to 5% of the amount of such late payment. The provisions of this
paragraph shall not be construed as PFG’s consent to Borrower’s failure to pay
any amounts when due, and PFG’s acceptance of any such late payments shall not
restrict PFG’s exercise of any remedies arising out of any such failure.

2.  SECURITY INTEREST.

     2.1 Grant of Security Interest. To secure the payment and performance of
all of the Obligations when due, Borrower hereby grants to PFG a security
interest in all of the following (collectively, the “Collateral”): all right,
title and interest of Borrower in and to all of the following, whether now owned
or hereafter arising or acquired and wherever located: all Accounts; all
Inventory; all Equipment; all Deposit Accounts; all General Intangibles
(including without limitation all Intellectual Property); all Investment
Property; all Other Property; and any and all claims, rights and interests in
any of the above, and all guaranties and security for any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Borrower’s books relating to any and all of
the above. Borrower hereby pledges, assigns and grants (and shall cause any
Subsidiary to pledge, assign and grant) to PFG a security interest in all shares
of stock which are part of the Collateral, including without limitation all of
Borrower’s or any Subsidiary’s equity interests in Domestic Subsidiaries and
sixty-five percent (65%) of Borrower's or any Subsidiary's equity interests in
any Foreign Subsidiary (collectively, the 'Shares"), together with all proceeds
and substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds or the foregoing,
as security for the performance of the Obligations.

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________



3.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

     In order to induce PFG to enter into this Agreement and to make Loans,
Borrower represents and warrants to PFG as follows, and Borrower covenants that
the following representations will continue to be true, and that Borrower will
at all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:
3.1 Corporate Existence and Authority. Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

     3.2 Name; Trade Names and Styles. As of the date hereof, the name of
Borrower set forth in the heading to this Agreement is its correct name, as set
forth in its Articles or Certificate of Incorporation. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names as of the date hereof. Borrower shall give PFG 30 days'
prior written notice before changing its name or doing business under any other
name. Borrower has complied, and will in the future comply, in all material
respects, with all laws relating to the conduct of business under a fictitious
business name, if applicable to Borrower.

     3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's chief executive
office. In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the Representations.
Borrower will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Borrower’s Address or one of the
locations set forth in the Representations, except that Borrower may maintain
sales offices in the ordinary course of business at which not more than a total
of $10,000 fair market value of Equipment is located.

     3.4 Title to Collateral; Perfection; Permitted Liens.

        (a) Borrower is now, and will at all times in the future be, the sole
owner of all the Collateral, except for items of Equipment which are leased to
Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. PFG now has, and will continue to have, a First-Priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens that have not been subordinated by agreement to the
liens of PFG, and Borrower will at all times defend PFG and the Collateral
against all claims of others.

      (b)  Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, and Borrower will give PFG five Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to PFG a control agreement in form sufficient to perfect PFG’s security
interest in the Deposit Account and otherwise satisfactory to PFG in its good
faith business judgment.

     (c)  In the event that Borrower shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting, and in
which the potential recovery exceeds $100,000, Borrower shall promptly notify
PFG thereof in writing and provide PFG with such information regarding the same
as PFG shall request (unless providing such information would waive the
Borrower’s attorney-client privilege). Such notification to PFG shall constitute
a grant of a security interest in the commercial tort claim and all proceeds
thereof to PFG, and Borrower shall execute and deliver all such documents and
take all such actions as PFG shall request in connection therewith.

-2-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

      (d)  None of the Collateral now is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. With the
exception of the lease described in subsection (xi) of the “Permitted Liens”
definition, Borrower is not and will not become a lessee under any real property
lease pursuant to which the lessor may obtain any rights in any of the
Collateral and no such lease now prohibits, restrains, impairs or will prohibit,
restrain or impair Borrower's right to remove any Collateral from the leased
premises. Whenever any Collateral is located upon premises in which any third
party has an interest, Borrower shall, whenever requested by PFG, use
commercially reasonable efforts to cause such third party to execute and deliver
to PFG, in form acceptable to PFG, such waivers and subordinations as PFG shall
specify in its good faith business judgment. Borrower will keep in full force
and effect, and will comply with all material terms of, any lease of real
property where any of the Collateral now or in the future may be located.

     3.5 Maintenance of Collateral. Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will immediately advise
PFG in writing of any material loss or damage to the Collateral.

     3.6 Books and Records. Borrower has maintained and will maintain at
Borrower's Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.

     3.7 Financial Condition, Statements and Reports. All financial statements
now or in the future delivered to PFG have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the periods therein stated. Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.

     3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any of the foregoing which are
contested by Borrower in good faith, provided that Borrower (i) contests the
same by appropriate proceedings promptly and diligently instituted and
conducted, (ii) notifies PFG in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the same from becoming a lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay all amounts necessary
to fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

     3.9  Compliance with Law. Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower's ownership of real or
personal property, the conduct and licensing of Borrower's business, and all
environmental matters.

     3.10 Litigation. Other than the Jackson Proceeding, there is no claim,
suit, litigation, proceeding or investigation pending or (to best of Borrower’s
knowledge) threatened against or affecting Borrower in any court or before any
governmental agency (or any basis therefor known to Borrower) involving $250,000
or more or which could reasonably be expected to result, either separately or in
the aggregate, in any Material Adverse Change. Borrower will promptly inform PFG
in writing of any claim, proceeding, litigation or investigation in the future
threatened or instituted against Borrower involving any single claim of $250,000
or more.

     3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.” 3.12 No Default. At the date hereof,
no Default or Event of Default has occurred, and no Default or Event of Default
will have occurred after giving effect to any Loans being made concurrently
herewith.

-3-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

     3.13  Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise PFG in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without PFG’s written consent. If Borrower decides to register any
copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide PFG with at least fifteen (15) days prior written notice of its
intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement or such other documents as PFG may reasonably request to maintain the
perfection and priority of PFG’s security interest in the copyrights or mask
works intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to PFG a copy of the application(s) filed with the United States
Copyright Office together with evidence of the recording of the intellectual
property security agreement necessary for PFG to maintain the perfection and
priority of its security interest in such copyrights or mask works. Borrower
shall provide written notice to PFG of any application filed by Borrower in the
United States Patent and Trademark Office for a patent or to register a
trademark or service mark within 30 days after any such filing.

     3.14 Domain Rights and Related Matters. Borrower (a) is the sole record,
legal and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) represents and warrants that the
information provided in the Representations with respect to domain names and
ownership thereof, domain registry, domain servers, location and administrative
contact information, web hosting and related services and facilities
(collectively, “Domain Rights”) is true, accurate and complete and Borrower
shall promptly notify PFG of any changes to such information; (c) shall maintain
all Domain Rights in full force and effect so long as any Obligations remain
outstanding; (d) shall, upon request of PFG, notify such third parties
(including domain registrars, hosting companies and internet service providers)
of PFG’s security interest in Borrower’s Domain Rights; and (e) promptly advise
PFG in writing of any disputes or infringements of its Domain Rights.

     3.15 Solvency. The fair salable value of each Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities.
Borrower is not left with unreasonably small capital after the transactions
contemplated by this Agreement and each Borrower is able to pay its debts
(including trade debts) as they mature.

     3.16 Pledge of Subsidiary Shares. Contemporaneously with the execution of
this Agreement, Borrower shall enter into a Pledge Agreement by which it
pledges, as additional security for the loan, the equity interest it owns in
each Domestic Subsidiary and 65% of the equity interests it owns in each Foreign
Subsidiary. PFG acknowledges that Borrower is restructuring its holding company
structure in relation to its operations in France and, as and when Borrower
completes such restructure, it shall promptly deliver (subject to the rights of
the Senior Lender) instruments representing such equity interests and such other
documents and instruments as may be appropriate under French law, to be executed
by its Foreign Subsidiaries, as appropriate.

4.   ADDITIONAL DUTIES OF BORROWER.

      4.1 Financial and Other Covenants. Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.

     4.2. Remittance of Proceeds. Subject to the rights of the Senior Lender,
all proceeds arising from the disposition of any Collateral shall be delivered,
in kind, by Borrower to PFG in the original form in which received by Borrower
not later than the following Business Day after receipt by Borrower, to be
applied to the Obligations in such order as PFG shall determine; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $100,000 or less (for all such
transactions in any fiscal year). Borrower agrees that it will not commingle
proceeds of Collateral (other than those described in subclauses (i) and (ii)
above) with any of Borrower's other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for PFG, except as set forth above, and subject to the rights of the
Senior Lender. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.

-4-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

     4.3  Insurance. Borrower shall at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to PFG, in such form and amounts as PFG may
reasonably require and as are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to PFG. All such insurance policies shall name PFG as
an additional loss payee, and shall contain a lenders loss payee endorsement in
form reasonably acceptable to PFG. Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to Equipment totaling less than $100,000, which shall be utilized
by Borrower for the replacement of the Equipment with respect to which the
insurance proceeds were paid. PFG may require reasonable assurance that the
insurance proceeds so released will be so used. If Borrower fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Borrower's expense. Borrower shall promptly deliver to PFG copies of all
material reports made to insurance companies.

     4.4  Reports. Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.

     4.5  Access to Collateral, Books and Records. At reasonable times, and on
one Business Day’s notice, PFG, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower's books and records.
Such audits shall be conducted no more often than once every twelve (12) months
unless a Default or an Event of Default has occurred and is continuing. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be $750 per person per day (or such higher amount as shall
represent PFG’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. Notwithstanding the foregoing, if no Default or Event of
Default has occurred and is continuing, Borrower shall not be required to
disclose to PFG any document or information (i) where disclosure is prohibited
by applicable law or any agreement binding on Borrower, or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product. If
Borrower is withholding any information under the preceding sentence, it shall
so advise PFG in writing, giving PFG a general description of the nature of the
information withheld.

     4.6 Negative Covenants. Except as may be permitted in the Schedule,
Borrower shall not, without PFG's prior written consent (which shall be a matter
of its good faith business judgment and shall be conditioned on Borrower then
being in compliance with the terms of this Agreement), do any of the following:

            (i) permit or suffer any Change in Control;

           (ii) acquire any assets, except in the ordinary course of business,
or make any Investments other than Permitted Investments;

           (iii) enter into any other transaction outside the ordinary course of
business;

          (iv) sell or transfer any Collateral (including without limitation and
sale or transfer of Collateral which is then leased back by Borrower), except
for (A) the sale of finished Inventory in the ordinary course of Borrower's
business, and except for the sale of obsolete or unneeded Equipment in the
ordinary course of business, (B) the making of Permitted Investments, (C) the
granting of Permitted Liens, and (D) the non-exclusive licensing of Intellectual
Property in the ordinary course of business;
 
          (v) store any Inventory or other Collateral with any warehouseman or
other third party, unless there is in place a bailee agreement in such form as
PFG shall specify in its good faith business judgment;

          (vi) sell any Inventory on a sale-or-return, guaranteed sale,
consignment, or other contingent basis;

          (vii) make any loans of any money or other assets, other than
Permitted Investments;

         (viii) incur any Indebtedness, other than Permitted Indebtedness;

          (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity;

         (x) pay or declare any dividends on Borrower's stock (except for
dividends payable solely in stock of Borrower);

         (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower's stock, except as required in the ordinary course
of business and consistent with past practice in connection with redeeming or
purchasing stock of departing employees, up to a maximum aggregate of $50,000 in
any fiscal year;
 
         (xii) engage, directly or indirectly, in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto;

-5-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

      (xiii) without at least thirty (30) days prior written notice to PFG: (1)
add any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $10,000 in Borrower’s assets or
property, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization; or

          (xiv) liquidate or dissolve or elect to liquidate or dissolve.

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.

     4.7  Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

     4.8  Changes. Borrower agrees to promptly notify PFG in writing of any
changes in the information set forth in the Representations.

     4.9 Further Assurances. Borrower agrees, at its expense, on request by PFG,
to execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG's perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.

5.   TERM.

      5.1 Maturity Date. This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the “Maturity Date”), subject to
Sections 5.2 and 5.3 below.

     5.2 Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) if specifically permitted in the Schedule, by
Borrower, effective three Business Days after written notice of termination is
given to PFG; or (ii) by PFG at any time after the occurrence and during the
continuance of an Event of Default, without notice, effective immediately. If
this Agreement is terminated by Borrower (if permitted in the Schedule) or by
PFG under this Section 5.2, Borrower shall pay to PFG a prepayment fee in the
amount set forth in the Schedule. Any prepayment fee shall be due and payable on
the effective date of termination and thereafter shall bear interest at a rate
equal to the highest rate applicable to any of the Obligations.

     5.3 Payment of Obligations. On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Notwithstanding any termination of this Agreement, all of PFG's security
interests in all of the Collateral and all of the terms and provisions of this
Agreement shall continue in full force and effect until all Obligations have
been paid and performed in full; provided that PFG may, in its sole discretion,
refuse to make any further Loans after termination. No termination shall in any
way affect or impair any right or remedy of PFG, nor shall any such termination
relieve Borrower of any Obligation to PFG, until all of the Obligations have
been paid and performed in full. Upon payment and performance in full of all the
Obligations and termination of this Agreement, PFG shall promptly terminate its
financing statements with respect to the Borrower and deliver to Borrower such
other documents as may be required to fully terminate PFG's security interests.

6.   EVENTS OF DEFAULT AND REMEDIES.

      6.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
PFG immediate written notice thereof:

        (a) Any warranty, representation, statement, report or certificate made
or delivered to PFG by Borrower or any of Borrower's officers, employees or
agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or

          (b) Borrower shall fail to pay any Loan or any interest thereon or any
other monetary Obligation in excess of $50,000 individually or $100,000 in the
aggregate within three Business Days after the date due; or

          (c) Borrower shall fail to comply with any of the Financial Covenants
set forth in the Schedule, or shall breach any of the provisions of Section 4.6
hereof, or shall fail to perform any other non-monetary Obligation which by its
nature cannot be cured, or shall fail to permit PFG to conduct an inspection or
audit as provided in Section 4.5 hereof or shall fail to provide PFG with a
required report under Section 6 of the Schedule within one Business Day after
the date due; or

-6-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

           (d) Borrower shall fail to perform any other non-monetary Obligation,
which failure is not cured within ten Business Days after the date due; or

               (e) any levy, assessment, attachment, seizure, lien or
encumbrance (other than a Permitted Lien) is made on all or any part of the
Collateral which is not cured or satisfied by a performance bond within ten
calendar days after the occurrence of the same; or

               (f) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured or satisfied by a performance
bond within any applicable cure period or waived in writing by the holder of the
Permitted Lien; or
 
               (g) Borrower breaches any material contract or obligation, which
has resulted or may reasonably be expected to result in a Material Adverse
Change; or
 
               (h) Dissolution, termination of existence, insolvency or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect,
or Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or 

               (i) the commencement of any proceeding against Borrower or any
guarantor of any of the Obligations under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within 45 days after the date commenced; or 

               (j) revocation or termination of, or limitation or denial of
liability upon, any guaranty of the Obligations or any attempt to do any of the
foregoing, or commencement of proceedings by any guarantor of any of the
Obligations under any bankruptcy or insolvency law; or 

               (k) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or 

               (l) Borrower makes any payment on account of any indebtedness or
obligation which has been subordinated to the Obligations (other than as
permitted in the applicable subordination agreement), or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
his subordination agreement; or

               (m) a Material Adverse Change shall occur.

PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.

     6.2  Remedies. Upon the occurrence and during the continuance of any Event
of Default, and at any time thereafter, PFG, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes PFG without judicial process to
enter onto any of Borrower's premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as PFG deems it necessary, in its good faith
business judgment, in order to complete the enforcement of its rights under this
Agreement or any other agreement; provided, however, that should PFG seek to
take possession of any of the Collateral by court process, Borrower hereby
irrevocably waives: (i) any bond and any surety or security relating thereto
required by any statute, court rule or otherwise as an incident to such
possession; (ii) any demand for possession prior to the commencement of any suit
or action to recover possession thereof; and (iii) any requirement that PFG
retain possession of, and not dispose of, any such Collateral until after trial
or final judgment; (d) Require Borrower to assemble any or all of the Collateral
and make it available to PFG at places designated by PFG which are reasonably
convenient to PFG and Borrower, and to remove the Collateral to such locations
as PFG may deem advisable; (e) Complete the processing, manufacturing or repair
of any Collateral prior to a disposition thereof and, for such purpose and for
the purpose of removal, PFG shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other

-7-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale. PFG
shall have the right to conduct such disposition on Borrower's premises without
charge, for such time or times as PFG deems reasonable, or on PFG's premises, or
elsewhere and the Collateral need not be located at the place of disposition.
PFG may directly or through any affiliated company purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition. Any sale or other disposition of Collateral
shall not relieve Borrower of any liability Borrower may have if any Collateral
is defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes PFG to endorse or sign Borrower's name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Borrower and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG's good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) Exercise any and all rights under any present
or future control agreements relating to Deposit Accounts or Investment
Property; and (i) Demand and receive possession of any of Borrower's federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto. All reasonable attorneys' fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations. Without limiting any of PFG's rights and remedies, from
and after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be the Default Rate.

     6.3  Standards for Determining Commercial Reasonableness. Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m.;
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same. PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

     6.4  Power of Attorney. Upon the occurrence and during the continuance of
any Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) Execute on behalf of Borrower any documents that PFG may,
in its good faith business judgment, deem advisable in order to perfect and
maintain PFG's security interest in the Collateral, or in order to exercise a
right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into PFG's
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower’s name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents.
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys' fees incurred by PFG

-8-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. In no event
shall PFG's rights under the foregoing power of attorney or any of PFG's other
rights under this Agreement be deemed to indicate that PFG is in control of the
business, management or properties of Borrower.

     6.5 Application of Proceeds. All proceeds realized as the result of any
sale of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency. If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.

     6.6  Remedies Cumulative. In addition to the rights and remedies set forth
in this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies. The failure or delay of PFG
to exercise any rights or remedies shall not operate as a waiver thereof, but
all rights and remedies shall continue in full force and effect until all of the
Obligations have been fully paid and performed.

7.   DEFINITIONS. As used in this Agreement, the following terms have the
following meanings: “Account Debtor” means the obligor on an Account.

     “Accounts” means all present and future “accounts” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all accounts receivable and other sums owing to Borrower.

     “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
Subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

      “Business Day” means a day on which PFG is open for business.

     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor's Ratings
Group or Moody's Investors Service, Inc.; (c) Senior Lender's certificates of
deposit issued maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

     “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing thirty-five percent (35%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time. “Collateral” has the meaning set forth in
Section 2 above.

-9-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; provided, however, that the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

     “continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

      “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.

     “Default Rate” means the lesser of eighteen percent (18%) per annum and the
maximum rate of interest that may lawfully be charged to a commercial borrower
under applicable usury laws.

     “Deposit Accounts” means all present and future “deposit accounts” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

“Domestic Subsidiary” means any Subsidiary not a Foreign Subsidiary.

     “EBITDA” means (a) Net Income, plus (b) income tax expense, plus (c)
Interest Expense, plus (d) depreciation expense, amortization expense, non-cash
stock compensation expense and non-recurring non-cash charges “Equipment” means
all present and future “equipment” as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.

      “Event of Default” means any of the events set forth in Section 6.1 of
this Agreement.

     “First-Priority” means a security interest and lien enjoying priority over
all security interests and liens other than the security interest and lien of
the Senior Lender, to the extent of PFG’s subordination to such Senior Lender
security interest and lien, and statutory liens to the extent the same have
priority over liens of secured parties.

     “Foreign Subsidiary” means Inlog, S.A. and any other non-U.S. entity in
which Borrower or any Subsidiary owns an equity interest.

     "Funded Debt" means all Indebtedness and any other (a) obligations to repay
borrowed money, direct or indirect, incurred or assumed, (b) obligations for the
deferred purchase price of capital, (c) obligations (contingent or otherwise)
under any letter of credit or banker's acceptance, (d) synthetic leases, (e)
lease obligations that have been or should be capitalized on the books of
Borrower in accordance with GAAP, (f) obligations to advance funds to, or to
purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (g) transaction (including
forward sale or purchase agreements) having the commercial effect, as determined
by PFG, of a borrowing of money entered into by Borrower to finance its
operations or capital requirements, and (h) guaranty of any obligations
described in subparts (a) through (g) hereof.

      “GAAP” means generally accepted accounting principles consistently
applied.

     “General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

     “good faith business judgment” means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of PFG’s business judgment.

-10-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

      “Guarantor” means any guarantor of the Obligations of a Borrower.
“including” means including (but not limited to).

     “Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, (d) capital lease obligations and (e)
Contingent Obligations.

     “Inlog-Related Indebtedness” means (i) Indebtedness, secured solely by the
accounts receivable of Inlog, S.A. or its Subsidiaries, in an aggregate amount
not to exceed Eight Hundred Thousand Euros (€800,000) owing to the sellers of
Inlog, S.A., and (ii) unsecured Indebtedness of Inlog, S.A. existing on the date
hereof in an aggregate amount not to exceed Six Hundred Thousand Euros
(€600,000).

     “Intellectual Property” means all present and future: (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips; (d)
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.14 hereof, (g)
computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.

     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Indebtedness of Borrower and its Subsidiaries, including, without limitation
or duplication, all commissions, discounts, or related amortization and other
fees and charges with respect to letters of credit and bankers' acceptance
financing and the net costs associated with interest rate swap, cap, and similar
arrangements, and the Interest portion of any deferred payment obligation
(including leases of all types).

     “Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

     “Investment” means any beneficial ownership interest in any Person
(including any stock, partnership interest or other equity or debt securities
issued by any Person), and any loan, advance or capital contribution to any
Person.

     “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

     “Jackson Proceedings” means the lawsuit filed by Borrower against Donnie L.
Jackson, Jr. on or around September, 2002 pursuant to which, on March 30, 2005,
the Superior Court of the State of California in and for the County of El Dorado
granted the motion for summary judgment for Donnie L. Jackson, Jr. and in
connection with which, on September 1, 2005, Borrower deposited $1.004 million
(the “Deposit”) with the Superior Court in the State of California in the County
of El Dorado representing potential fees and attorneys’ costs of Borrower and
Borrower classified and expensed and set up a liability for such amount on
Borrower’s balance sheets and pursuant to which, on December 2006, the summary
judgment was reversed by the California Court of Appeals and the matter was
remanded to the trial court. The Deposit was returned to Borrower in May, 2007.

     “Loan Documents” means, collectively, this Agreement, the Representations,
and all other present and future documents, instruments and agreements between
PFG and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

-11-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

     “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition of
the Borrower or any Guarantor, or (ii) a material impairment of the prospect of
repayment of portion of the Obligations; or (iii) a material impairment of the
value or priority of PFG’s security interests in the Collateral.

     "Net Income" means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

     “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to PFG, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, whether arising from an extension
of credit, opening of a letter of credit, banker's acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment any participation by PFG in Borrower's
debts owing to others), absolute or contingent, due or to become due, including,
without limitation, all interest, charges, expenses, fees, attorney's fees,
expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, termination fees, minimum interest charges and any other sums
chargeable to Borrower under Agreement or under any other Loan Documents.

     “Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof such additions to such terms as may
hereafter be made, and all rights relating thereto: all present and future
“commercial claims” (including without limitation any commercial tort claims
identified in the Representations), “documents”, “instruments”, “promissory
notes”, “chattel paper”, “letters of credit”, “letter-of-credit rights”,
“fixtures”, “farm products” and “money”; and all other goods and personal
property of every kind, tangible and intangible, whether or not governed by the
California Uniform Commercial Code.

     “Payment” means all checks, wire transfers and other items of payment
received by PFG for credit to Borrower’s outstanding Obligations.

      “Permitted Indebtedness” means:

            (i)  the Loans and other Obligations;

            (ii)  Indebtedness existing on the date hereof and shown on Exhibit
A hereto; (iii) Subordinated Debt;

            (iv)  Indebtedness owing to Senior Lender not to exceed the Senior
Debt Limit specified in the Schedule; (v) other Indebtedness secured by
Permitted Liens;

         (vi)  reimbursement obligations in respect of letters of credit in an
aggregate face amount outstanding not to exceed $500,000 at any time
outstanding, which has been reported to PFG in writing, and, in the case of
reimbursement obligations to the Senior Lender in respect of letters of credit
which do not exceed the Senior Debt Limit (taking into account all other
Indebtedness to Senior Lender);

            (vii) the Inlog-Related Indebtedness;

      “Permitted Investments” are:

            (i) Investments (if any) shown on the Exhibit A and existing on the
date hereof;

            (ii) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within 1
year from its acquisition;
 
            (iii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor's Corporation
or Moody's Investors Service, Inc;
 
            (iv) bank certificates of deposit issued maturing no more than 1
year after issue;

            (v) Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $500,000 in
the aggregate in any fiscal year;
 
            (vi) Investments consisting of (A) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (B) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

-12-

--------------------------------------------------------------------------------



Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

          (vii) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; 

          (viii) an Investment constituting the acquisition of the “Hemo-Net”
assets as disclosed by Borrower to PFG and requiring not more than $800,000 in
cash to consummate; and 

          (ix) Investments consisting of note receivable of, or prepaid
royalties and other credit extensions to, customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this clause (viii)
shall not apply to Investments of Borrower in any Subsidiary.

      “Permitted Liens” means the following:

          (i) purchase money security interests in specific items of Equipment; 

          (ii) leases of specific items of Equipment; 

          (iii) liens for taxes not yet payable;

          (iv) additional security interests and liens consented to in writing
by PFG, which consent may be withheld in its goodfaith business judgment. PFG
will have the right to require, as a condition to its consent under this
subparagraph (iv), that the holder of the additional security interest or lien
sign an intercreditor agreement on PFG’s then standard form, acknowledge that
the security interest is subordinate to the security interest in favor of PFG,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agrees that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement;

          (v) security interests being terminated substantially concurrently
with this Agreement;

          (vi) liens of materialmen, mechanics, warehousemen, carriers, or other
similar liens arising in the ordinary course of business and securing
obligations which are not delinquent;

        (vii) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described above in
clauses (i) or (ii) above, provided that any extension, renewal or replacement
lien is limited to the property encumbered by the existing lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; 

          (viii) liens in favor of customs and revenue authorities which secure
payment of customs duties in connection with the importation of goods;
 
          (ix) statutory, common law or contractual liens of depository
institutions or institutions holding securities accounts (including rights of
set-off) securing only customary charges and fees in connection with such
accounts;

          (x) liens in favor of Senior Lender securing an amount not in excess
of the Senior Debt Limit; and

          (xi) lens in favor of CSS Properties LLC on Equipment located at 1165
Investment Blvd., Suite 150, El Dorado Hills, CA 95762 and listed in Exhibit A,
provided that the aggregate amount of all such Equipment shall not exceed
$50,000 at any time.

     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.

     “Prime Rate” means the rate quoted by Silicon Valley Bank as its Prime Rate
from time to time and, failing such quote at any time, the rate quoted by the
U.S. West Coast edition of the Wall Street Journal as the prime lending rate.

     “Representations” means the written Representations and Warranties provided
by Borrower to PFG referred to in the Schedule.

      “Senior Lender” has the meaning set forth in Section 8 of the Schedule.

     “Subordinated Debt” means debt incurred by Borrower subordinated to
Borrower’s debt to PFG (pursuant to a subordination agreement entered into
between PFG, Borrower and the subordinated creditor), on terms acceptable to PFG
in its absolute discretion.

     “Subsidiary” means, with respect to any Person, any Person of which more
than 50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

-13-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

       Other Terms. All accounting terms used in this Agreement, unless
otherwise indicated, shall have the meanings given to such terms in accordance
with GAAP, consistently applied. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.

8.   GENERAL PROVISIONS.

      8.1 Confidentiality. PFG agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by PFG from the Borrower, which indicates
that it is confidential, including business plans and forecasts, non-public
financial information, confidential or secret processes, formulae, devices and
contractual information, customer lists, and employee relation matters, provided
that PFG may disclose such information (i) to its officers, directors,
employees, attorneys, accountants, affiliates, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom PFG shall at any time be required to make such disclosure in accordance
with applicable law or legal process, and (ii) in its good faith business
judgment in connection with the enforcement of its rights or remedies after an
Event of Default, or in connection with any dispute with Borrower or any other
Person relating to Borrower. The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of PFG relating to Borrower.

     8.2  Interest Computation. In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.

     8.3  Payments. All Payments may be applied, and in PFG's good faith
business judgment reversed and re-applied, to the Obligations, in such order and
manner as PFG shall determine in its good faith business judgment.

     8.4  Monthly Accountings. PFG shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by PFG), unless Borrower
notifies PFG in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

     8.5  Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally, or by reputable private delivery
service, or by regular first-class mail, or certified mail return receipt
requested, or by fax to the most recent fax number a party has for the other
party (and if by fax, sent concurrently by one of the other methods provided
herein), or by electronic mail to the most recent electronic mail address for
Borrower provided for the chief financial officer or financial controller
executing the Representations (and if by electronic mail, with an electronic
delivery and/or read receipt), addressed to PFG or Borrower at the addresses
shown in the heading to this Agreement, in the Representations or at any other
address designated in writing by one party to the other party. All notices shall
be deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or three Business Days following the deposit thereof
in the United States mail, with postage prepaid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein. 8.6 Severability. Should any provision of this
Agreement be held by any court of competent jurisdiction to be void or
unenforceable, such defect shall not affect the remainder of this Agreement,
which shall continue in full force and effect.

      8.7 Integration. This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and PFG and supersede all
prior and contemporaneous negotiations and oral representations and agreements,
all of which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

     8.8 Waivers; Indemnity. The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of PFG or its agents
or employees, but only by a specific written waiver signed by an authorized
officer of PFG and delivered to Borrower. Borrower waives the benefit of all
statutes of limitations relating to any of the Obligations or this Agreement or
any other Loan Document, and Borrower waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
instrument, account, General Intangible, document or guaranty at any time held
by PFG on which Borrower is or may in any way be liable, and notice of any
action taken by PFG, unless expressly required by this Agreement. Borrower
hereby agrees to indemnify PFG and its affiliates, subsidiaries, parent,
directors, officers, employees, agents, and attorneys, and to hold them harmless
from and against any and all claims, debts, liabilities,

-14-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys' fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between PFG and Borrower, or any other matter, relating to Borrower
or the Obligations; provided that this indemnity shall not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct. Notwithstanding any provision in this Agreement to the contrary, the
indemnity agreement set forth in this Section shall survive any termination of
this Agreement and shall for all purposes continue in full force and effect.

     8.9 No Liability for Ordinary Negligence. Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.

     8.10 Amendment. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of PFG.

     8.11 Time of Essence. Time is of the essence in the performance by Borrower
of each and every obligation under this Agreement.

     8.12 Attorneys’ Fees and Costs. Borrower shall reimburse PFG for all
reasonable attorneys' fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
PFG incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce PFG’s security interest in, the Collateral; and otherwise
represent PFG in any litigation relating to Borrower. If either PFG or Borrower
files any lawsuit against the other predicated on a breach of this Agreement,
the prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys' fees, including (but not limited to) reasonable attorneys'
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment. All attorneys' fees and costs to which PFG may
be entitled pursuant to this Paragraph shall immediately become part of
Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.

     8.13 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and PFG; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void. No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.

     8.14 Joint and Several Liability. If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

     8.15 Limitation of Actions. Any claim or cause of action by Borrower
against PFG, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
incurred, done, omitted or suffered to be done by PFG, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by (a) the filing of a complaint within one year after the earlier
to occur of (i) the first act, occurrence or omission upon which such claim or
cause of action, or any part thereof, is based, or (ii) the date this Agreement
is terminated, and (b) the service of a summons and complaint on an officer of
PFG, or on any other person authorized to accept service on behalf of PFG,
within thirty (30) days thereafter. Borrower agrees that such one-year period is
a reasonable and sufficient time for Borrower to investigate and act upon any
such claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion. This provision shall survive any termination of this Loan Agreement
or any other Loan Document.

     8.16 Paragraph Headings; Construction. Paragraph headings are only used in
this Agreement for convenience. Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this

-15-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

Agreement. This Agreement has been fully reviewed and negotiated between the
parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against PFG or Borrower under any rule of
construction or otherwise.

     8.17 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG's option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-16-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                             
Loan and Security Agreement
____________________________________________________________________________________________________________________

     8.18 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF PFG OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the San
Francisco County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

Borrower:  PFG:    GLOBAL MED TECHNOLOGIES, INC.  PARTNERS FOR GROWTH II, L.P. 
     

By /s/Michael I. I. Ruxin 
      CEO

By /s/ Andrew W. Kahn

Name: Andrew W. Kahn

By /s/ Kim Geist
      Secretary or Ass't Secretary

Title: Manager, Partners for Growth II, LLC
Its General Partner


Borrower:

PEOPLEMED.COM, INC.

By /s/Michael I. I. Ruxin 
      CEO

  By /s/ Kim Geist       Secretary or Ass't Secretary         

 


-17-

--------------------------------------------------------------------------------



  Partners For Growth

Schedule to

Loan and Security Agreement



Borrower:  Global Med Technologies, Inc.  Address:  12600 West Colfax Avenue,
Suite C-420, Lakewood, CO 80215    Borrower:  PeopleMed.com, Inc.  Address: 
12600 West Colfax Avenue, Suite C-420, Lakewood, CO 80215    Date:  July 18,
2008 


This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH II, L.P. and the above-borrower of even date.

1.  LOAN (Section 1.1):

The Loan shall consist of a term loan in the amount of $1,500,000 (the
“Commitment Amount”), all of which shall be disbursed on the Business Day
following the date on when the conditions to the Loan set forth in Section 9 of
this Schedule have been satisfied.

 

     Repayment:

Subject to the “Amortization Trigger” set forth below, Borrower shall pay
interest only on the outstanding Loan principal through the Maturity Date, on
which date any unpaid principal balance of the Loan plus any and all accrued and
unpaid interest and all other monetary Obligations shall be due and payable.

 

     Prepayment:

The principal of the Loan may be prepaid at any time, in whole or in part,
without penalty or fee. If at the time of any prepayment there are accrued and
unpaid interest or other monetary Obligations due (other than principal), any
such prepayment shall be applied first to payment of such interest or other
monetary Obligations then due, and then to principal.

 

     Amortization Trigger:

If at any time and from time to time Borrower fails maintain the minimum Monthly
Liquidity Ratio, PFG shall have the right, but not the obligation, to require
Borrower to amortize the loan (the “Amortization Right”) as if it were, ab
initio, a thirty-six month fully- amortized term loan, with the first payment on
the first Business Day of the month following Borrower’s receipt of PFG’s
written election to amortize the Loan (the “Amortization Election” and such
first payment due date, the “Amortization Date”). Each such payment shall equal
to


--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________



the monthly principal payment that would be due if the Loan were a term loan
amortized over thirty-six months, plus accrued interest on outstanding principal
thereon for each such month. For example, if Borrower failed to meet the minimum
Monthly Liquidity Ratio 6 months after the date hereof and PFG delivered an
Amortization Election to Borrower, Borrower would have to pay PFG on the
Amortization Date and each month thereafter until the Maturity Date the sum of
$41,667, plus interest thereon. At the Maturity Date, Borrower would pay any and
all remaining outstanding principal (approximately $250,002 [$41,667 x 6
months]) together with any unpaid interest thereon and all other monetary
Obligations. 2.   INTEREST.                         Interest Rate (Section
1.2):   

The Loan shall bear interest at a rate equal to the Prime Rate from time to time
(floating), plus three percent (3%), per annum.

Interest shall be calculated on the basis of a 360-day year and a year of twelve
months of 30 days each for the actual number of days elapsed. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month.

   

3.   FEES (Section 1.3):

                  Commitment Fee:

Two percent (2%) of the Commitment Amount, $22,500 of which (less any due
diligence fee paid to PFG before the date hereof) shall be due and payable on
the date hereof. The balance of the Commitment Fee ($7,500) shall be payable
only if Borrower repays all Obligations on or before 18 months from the date
hereof.

    4. MATURITY DATE             (Section 5.1):  July 18, 2011.     

5. FINANCIAL COVENANTS
         (Section 4.1):

Borrower shall at all times comply with the following Financial Covenants:

 

               Minimum Monthly



-2-




--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

                                         Partners for Growth    Schedule to Loan
and Security Agreement    Liquidity
Ratio:                                                      A Monthly Liquidity
Ratio of not less than the ratios set forth below for the corresponding
periods:                          Period               Ratio       Closing
through September 30, 2008, inclusive    1.10 : 1.00       October 31, 2008
through March 31, 2009, inclusive    1.30 : 1.00       April 30, 2009 through
June 30, 2009 inclusive    1.40 : 1.00       Each month thereafter through
Maturity Date    1.75 : 1.00 


Liquidity Ratio Definition:

The term “Monthly Liquidity Ratio” means a ratio of cash, Cash Equivalents and
marketable securities, plus net billed Accounts to total consolidated Funded
Debt, tested on a monthly basis.

    During the intra-quarter months only, a violation of the applicable minimum
Monthly Liquidity Ratio in a particular intra-quarter month will not constitute
an Event of Default if, as of that month end, Borrower maintains greater than
Two Million Five Hundred Thousand Dollars ($2,500,000) of unrestricted cash with
the Senior Lender.


Minimum Free Cash Flow:

Borrower shall maintain minimum “Free Cash Flow” in the amounts set forth below
for the corresponding cumulative periods, as follows:


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

     Cumulative Period        Amount  Three (3) months ending September 30,
2008    $   300,000  Six (6) months ending December 31, 2008    $   900,000 
Three (3) months ending March 31, 2009    $   600,000  Six (6) months ending
June 30, 2009    $   1,200,000  Nine (9) months ending September 30, 2009    $  
1,800,000  Twelve (12) months ending December 31, 2009    $   2,400,000  Three
(3) months ending March 31, 2010    $   600,000  Six (6) months ending June 30,
2010    $   1,200,000  Nine (9) months ending September 30, 2010    $  
1,800,000  Twelve (12) months ending December 31, 2010    $   2,400,000  Three
(3) months ending March 31, 2011    $   800,000  Six (6) months ending June 30,
2011    $   1,600,000 


Minimum Free Cash
Flow Definition:

“Free Cash Flow” means EBITDA, less (ii) capital expenditures, including
capitalized software development costs.

    6. REPORTING.                 (Section 4.4):            Borrower shall
provide PFG with the following:      (a)    Monthly unaudited financial
statements, as soon as available,  and in any event within 30 days after the end
of each month.       (b)    Monthly Compliance Certificates, within 30 days
after the end of each month, in such form as PFG shall reasonably specify,
signed by the Chief Financial Officer of Borrower, certifying that as of the end
of such month Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the minimum Monthly Liquidity Ratio and Financial Covenants and such other
information as PFG may reasonably request, including, without limitation.    
(c)    Quarterly financial statements and a Compliance Certificate, as soon as
available, and in any event within 45 days after the end of each fiscal quarter
of Borrower; provided, however, that for  

 

 

 

 

 

-4-


--------------------------------------------------------------------------------



Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

 

so long as Borrower files a form 10-Q with the Securities and Exchange
Commission and the same is available through EDGAR, Borrower shall be required
only to provide a Compliance Certificate within 5 days of the due date of Form
10-Q.

    (d)  As and when requested by PFG, operating budgets an d forecasts of
Borrower.     

(e)    A Compliance Certificate, together with Borrower’s annual financial
statements, as soon as available, and in any event within 120 days following the
end of Borrower's fiscal year, certified by, and with an unqualified opinion of,
independent certified public accountants reasonably acceptable to PFG; provided,
however, that for so long as Borrower files a form 10-K with the Securities and
Exchange Commission and the same is available through EDGAR, Borrower shall be
required only to provide a Compliance Certificate within 5 days of the due date
of Form 10-K.

    (f)  Upon the request of PFG, copies of all reports and statements  provided
by Borrower to the Senior Lender.      

7. BORROWER INFORMATION:            Borrower represents and warrants that the
information set forth in the Representations and Warranties of the Borrower
dated July 3, 2008,  previously submitted to PFG (the Rpresentations”) is true
and correct as of the date hereof.     8. ADDITIONAL PROVISIONS         
                                                                                                     
(a)  Senior Lender.     

(1)    Senior Lender. As used herein, “Senior Lender” means Silicon Valley Bank,
and “Senior Loan Documents” means all present and future documents instruments
and agreements entered into between Borrower and Senior Lender or by third
parties relating to Borrower and Senior Lender.

   

(2)    Senior Debt Limit. Borrower shall not permit the total  Indebtedness of
Borrower to Senior Lender to exceed $6,150,000 at any time outstanding,
consisting of a term loan in the maximum principal amount of


 

 

 

 

-5-

 

--------------------------------------------------------------------------------



Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________



 



                                                                                                                      
  $5,000,000, a revolving line of credit in the maximum principal amount of
$1,000,000 and a $150,000 FX Guidance Line (the “Senior Debt Limit”), including,
but not limited to, monies borrowed by Borrower, interest on loans due from
Borrower, fees and expenses for which Borrower is obligated, sums due from
Borrower in connection with issuance of commercial letters of credit, issuance
of forward contracts for foreign exchange reserve, and any other direct or
indirect financial accommodation Senior Lender may provide to Borrower).        

(3)    Senior Loan Documents. Borrower represents and  warrants that it has
provided PFG with true and complete copies of all existing Senior Loan
Documents, and Borrower covenants that it will, in the future, provide PFG with
true and complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

     

(b)    Deposit Accounts. Concurrently, Borrower shall cause the  banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’s security interest in said
Deposit Accounts, subject to the security interest of the Senior Lender. Said
control agreements shall permit PFG, in its discretion, to withdraw from said
Deposit Accounts accrued interest on the Obligations monthly (subject to the
rights of the Senior Lender). Borrower shall notify PFG at least 5 Business Days
in advance of opening any new Deposit Accounts, provided, however, that Borrower
shall not be required to procure control agreements with respect to any non-U.S.
Deposit Accounts of its Foreign Subsidiaries. Borrower shall not be required to
provide account control agreements to PFG in respect of its accounts with Bank
of the West so long as all such accounts are closed within 30 days from the date
hereof.

   

(c)   Subordination of Inside Debt.  All present and future  indebtedness of
Borrower and its Subsidiaries to its officers, directors and shareholders
(“Inside Debt”) shall, at all times, be subordinated to the Obligations pursuant
to a subordination agreement on PFG’s standard form. Borrower represents and
warrants that there is no Inside Debt presently outstanding, except as set forth
in Exhibit A hereto. Prior to incurring any Inside Debt in the future, Borrower
shall cause the person to


 

 

 

 

-6-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

                                                                               
  whom such Inside Debt will be owed to execute and deliver to PFG a
subordination agreement in PFG’s standard form. Inside Debt shall not be deemed
to include the Inlog-Related Indebtedness. All other indebtedness of Borrower
and its Subsidiaries, other than Permitted Indebtedness, shall be subordinated
to the Obligations by a subordination agreement in PFG’s standard form.


 


(d)    Use of Proceeds. Proceeds of the Loan shall be used to  consummate the
acquisition of the “eDonor” brand assets from Blueridge Solutions LC (LLC) upon
terms disclosed by Borrower to PFG and for other working capital purposes.



9.   CONDITIONS



 

In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make the Loan until PFG shall have received, in form and substance
satisfactory to PFG, such documents, and completion of such other matters, as
PFG may reasonably deem necessary or appropriate, including that there shall be
no discovery of any facts or circumstances which would, as determined by PFG in
its sole discretion, negatively affect or be reasonably expected to negatively
affect the collectability of the Obligations, PFG’s security interest in
Borrower’s Collateral or the value thereof, including, without limitation:


  (a)    duly executed original signatures of Borrower to the Loan  Documents to
which Borrower is a party;         

(b)     Borrower’s respective constitutional documents and a good standing
certificate of each Borrower certified by the Secretary of State of the State of
Colorado as of a date no earlier than thirty (30) days prior to the date hereof,
together with a foreign qualification certificate from the State of California
with respect to Borrower, PeopleMed.com, Inc.;

    (c) duly executed original signatures to borrowing resolutions for each
Borrower;         

(d)   account control agreements as required by Section 8(b) of this  Schedule,
duly executed by Borrower and each depositary institution of Borrower in favor
of PFG;

   

(e)  certified copies, dated as of a recent date, of financing  statement
searches, as PFG shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either


-7-

--------------------------------------------------------------------------------

 

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

        constitute Permitted Liens or have been or, in connection with the Loan,
will be terminated or released;         (f)      Senior Lender and PFG shall
have entered into a subordination   the Representations, duly executed by
Borrower;        (g)     

a landlord consent executed in favor of PFG by the Borrower  PeopleMed.com,
Inc.’s principal office lessor in respect of Borrower’s premises in California;

    (h)     

a pledge agreement pursuant to which Borrower pledges the  equity interests in
its Subsidiaries and 65% of the equity interests in Foreign Subsidiaries,
together with an assignment or irrevocable stock power and such other
documentation as PFG may reasonably require to effect a legally-binding pledge
of such Collateral and, subject to the rights of the Senior Lender, certificates
for shares representing such equity interests;

  (i)      

a duly executed warrant purchase agreement and warrant in favor of PFG to
purchase 105,000 shares of Borrower’s common stock at a price equal to the lower
of $1.45 of the 5- day trading average closing price in agreed form (the “PFG
Warrant”);

  (j)      the insurance policies and/or endorsements required pursuant to
Section 4.3;      (k)      payment of the Fee specified in Section 3 of this
Schedule and  PFG’s expenses incurred in connection with the Loan;           
(l)        [INTENTIONALLY LEFT BLANK];    (m)      

such subordination agreements as PFG may require in its discretion by which
secured creditors, other than the Senior Lender, subordinate their liens and
repayment to the lien and prior repayment of PFG;

  (n)       a cross-corporate continuing guaranty from Global Med  Technologies,
Inc. and PeopleMed.com, Inc.;    (o)        true and correct copies of the
Senior Loan Documents, as amended through the date hereof;      (p)       

Senior Lender and PFG shall have entered into a subordination agreement in
respect of the relative priorities of their liens and repayment.


-8-

--------------------------------------------------------------------------------

Partners for
Growth                                                                                                                                                                   
Schedule to Loan and Security Agreement
____________________________________________________________________________________________________________________

Borrower:  PFG:    GLOBAL MED TECHNOLOGIES, INC.  PARTNERS FOR GROWTH II, L.P. 
     

By /s/Michael I. I. Ruxin CEO

By /s/ Andrew W. Kahn

Name: Andrew W. Kahn

By /s/ Kim Geist
Secretary or Ass't Secretary

Title: Manager, Partners for Growth II, LLC
           Its General Partner


Borrower:

PEOPLEMED.COM, INC.

By /s/Michael I. I. Ruxin CEO

  By /s/ Kim Geist       Secretary or Ass't Secretary   


 

 

 

 

 

 

 

 

 

 

-9-

--------------------------------------------------------------------------------

 



Exhibit A to Loan and Security Agreement



Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:

(1)   Loans with Silicon Valley Bank



  See definition of “Permitted Indebtedness” item (iv)

See Section 8(a)(2) of the Schedule



(2)   Loan from Bank of the West -

     Three year term loan with an original balance of $40 thousand. The current
balance is approximately $18 thousand with a 15 month term remaining. Secured by
certain equipment.

(3)   Capital Lease (IKON Printer Lease) -

     Five year term with a initial present value of approximately $95 thousand.
The current remaining present value of the lease payments is approximately $26
thousand.

 

 

 

Section 7—“Permitted Investments”—Other Existing Permitted Investments:

--------------------------------------------------------------------------------